Evans, Judge,
concurring specially. I concur in all that is said in the opinion, except that I do not feel that Register v. Stone’s Independent Oil Distributors, 227 Ga. 123, supra, is authority for the ruling here made. The Supreme Court in that case held that the third-party practice is not the same as suing joint tortfeasors in the same county as authorized by the Constitution of 1945 (Art. VI, Sec. XIV, Par. IV; Code Ann. §2-4904). That court further held that the defendants, in seeking contribution by a third-party defendant, must bring such action in the county of the residence of the third-party defendant. See § 14 CPA (Ga. L. 1966, pp. 609, 627; Code Ann. §81A-114). The case sub judice involves one in which the defendant (third-party plaintiff) not only sought contributions under § 14 (a) of the CPA supra, but filed a cross claim for damages against the third-party defendant after the court had obtained complete jurisdiction of the parties and the subject matter. See § 13 CPA (Ga. L. 1966, pp. 609, 625). I agree with the majority in holding that "Long’s 'cross claim’ clearly qualifies as an independent claim against Walker properly brought in the county of Walker’s residence . . .” This special concurrence is made for the sole purpose of objecting to any extension of the rulings in Register v. Stone’s Independent Oil Distributors, further than as actually spelled out therein.